Citation Nr: 1625068	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred in connection with treatment provided by Capital Regional Medical Center on February 19, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from three separate May 2011 decisions issued by the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida. 


FINDINGS OF FACT

1.  At the time the services in question were rendered, the Veteran did not have any service-connected disability ratings. 

2.  The Veteran received inpatient medical care from private medical providers at the Capital Regional Medical Center from February 15, 2011 to February 19, 2011, for syncope episodes secondary to an upper gastrointestinal bleed from a duodenal arteriovenous malformation (AVM). 
 
3.  The services rendered by Capital Regional Medical Center were not authorized in advance by VA.

4.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.
 
5.  The Veteran's symptoms at the time he presented for treatment on February 15, 2011 were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.
 
6.  It is not shown that VA treatment facilities were reasonably available for treatment of the symptoms.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for non-VA treatment provided by private medical providers at the Capital Regional Medical Center, from February 15, 2011 to February 19, 2011, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015).  The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Notwithstanding the forgoing, the Board observes that a June 2011 letter from the VAMC in Gainesville, Florida, advised the Veteran of the evidence necessary to substantiate his claim, and notified him of his and VA's responsibilities in obtaining such evidence.  The letter further afforded him the opportunity to present information and evidence in support of the claim.  

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Furthermore, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reimbursement of Unauthorized Medical Expenses

The Veteran initially appealed the denial of payment or reimbursement of unauthorized non-VA medical expenses incurred for treatment provided by Capital Regional Medical Center from February 15, 2011, to February 19, 2011.

In his May 2011 notice of disagreement, the Veteran asserted his entitlement to reimbursement based on one theory: that he is entitled to reimbursement because he sought the non-VA treatment under emergent circumstances.  Specifically, he claimed that he had internal bleeding and was seen at the VA Outpatient Clinic (VAOPC) in Tallahassee, Florida.  He further argued that, upon returning home, the bleeding worsened and he called the VAOPC for further instructions.  Lastly, he claimed that he was instructed to visit the Capital Regional Medical Center for treatment of an emergency health situation and that this resulted in treatment by GI Associates of Tallahassee and Radiology Associates of Tallahassee at Capital Regional Medical Center during a four-day hospitalization.

The record shows that the Veteran sought treatment at a VA medical facility on February 3, 2011 with complaints of passing out 2 days prior.  The treatment record makes no reference to any bleeding.  He was advised to return to the emergency room if symptoms continued.  A subsequent follow up treatment record dated February 7, 2011, indicates that the Veteran did not report any abnormal bleeding or bruising.  He was continued on his current medication.  

The treatment reports from this period of hospitalization reveal that the Veteran had a history of syncope and passing out.  The emergency room report indicated that the Veteran had multiple abrupt syncopal episodes lasting minutes and that these episodes actually occurred two days prior to entering the hospital.  The emergency room report also noted that the Veteran had no preceding symptoms of lightheadedness, nausea, dim vision, chest pain or warmth, or abdominal pain.  The report stated that the Veteran was standing and then lost consciousness and fell.  The report also indicated that the Veteran was recently seen at the VA clinic's emergency department for a foot fracture after that fall.  He was given a clinical impression of Coumadin coagulopathy (minor lower GI bleed).  His February 19, 2011 discharge summary indicated that the Veteran had fully recovered.  His discharge diagnoses were reported as "status post loss of consciousness secondary to active gastrointestinal bleed" and "status post active gastrointestinal bleed secondary to duodenal AVM."

In separate May 2011 decisions, the VAMC in Gainesville, Florida, denied the claim based on its assessment that the treatment that was rendered during the Veteran's four-day hospitalization was "non-emergent" and that VA facilities were feasibly available to provide the care.  However, the Veteran's case underwent a second review after he submitted a notice of disagreement with the denial of payment for the unauthorized medical expenses.  In June 2011, it was determined that the Veteran's treatment was for an emergent condition and authorization was given for treatment from February 15, 2011 to February 18, 2011.  The fact that the record shows that benefits for this period were approved suggests that VA medical facilities were not available to assist the Veteran. 

The June 2011 statement of the case (SOC) noted that a VA physician had determined that the Veteran had no complaints, was stable, and had normal vital signs on February 18, 2011 and could have been discharged.  It was also noted that the Veteran was eligible under the Millennium Bill.  As the emergency had resolved on February 18, 2011, payment for February 19, 2011 remained denied.  

Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).  

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred at Capital Regional Medical Center from February 15, 2011 to February 19, 2011.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at the private medical provider for the purpose of obtaining prior authorization.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2015), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a) (West 2014).

As the Board has determined that there was no prior approval of treatment at a non-VA facility, it must now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.

Initially, the Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728  (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i) (2015).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement for non-VA emergency medical services regarding non-service-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17 (2015).  To be eligible for payment or reimbursement of these unauthorized medical expenses, the Veteran must satisfy all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (2015).

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  38 U.S.C.A. § 1725; Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The pertinent regulations explain that emergency treatment not previously authorized must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1) (2015).  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or body part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney, 23 Vet. App. at 264-265.

As noted, the Veteran suggested in his notice of disagreement that he was being treated for a gastrointestinal bleed at the VAOPC and that, when the bleeding worsened, he was instructed to visit the Capital Regional Medical Center for treatment of an emergency health situation.  The record shows that the Veteran sought treatment at a VA medical facility on February 3, 2011 with complaints of passing out 2 days prior.  The treatment record makes no reference to any bleeding.  He was advised to return to the emergency room if symptoms continued.  A subsequent follow up treatment record dated February 7, 2011, indicates that the Veteran did not report any abnormal bleeding or bruising.  He was continued on his current medication.  

While the Veteran sought treatment for syncope episodes, which were secondary to a minor duodenal AVM bleed, the Board notes that the records show from Capital Regional Medical Center in February 2011 show that the Veteran had recovered from his recent syncopal episodes he presented with complaints of blood tinged vomiting with bloody stools.  In light of the lack of complaints of bleeding days prior during his VA treatment, the encouragement that he seek emergency treatment should his condition worsens, and the onset of both vomiting blood and dark stools, and the fact that VA has authorized payment for the first few days of his treatment, the Board finds that the Veteran's treatment at Capital Regional Medical Center was emergent.  That is, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health

Since VA has already allowed payment or reimbursement of unauthorized medical expenses for the period from February 15 to February 18, 2011, the Board will address whether payment for February 19, 2011 is warranted.  

In this regard, the Board notes that it was determined that the Veteran was stabilized and could have been transferred on February 18, 2011.  However, the Board is not convinced that stabilization had occurred.  In this regard, a February 18, 2011, progress note indicates that the Veteran's hematocrit and hemoglobin was "not stable" and an additional infusion of frozen plasma was ordered.  His discharge was later changed to the next morning (February 19) in order to observe the Veteran.  The Board observes that such recommendations and findings suggest the existence of a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

Given the seriousness and nature of the Veteran's emergent condition, recent history of passing out, and the need for additional transfusion on February 18, the Board finds the Veteran's report of the need for additional observation before discharge to be highly credible.  The Board finds it significant that the Veteran appears to have been awarded approval of partial payment or reimbursement of his medical expenses from February 15, 2011 to February 18, 2011.  Despite the reasoning for an award of partial approval, such approval would suggest that although his condition was improving, there existed a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility at that time as he required observation.  Moreover, while it appears that VA physicians found that he had stabilized, they provided no rationale and did not explain the significance of the notation that his hemorit and hemoglobin had not stabilized as of February 18.   

Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was not stabilized until February 19, 2011 when he was discharged from Capital Reginal Medical Center.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center from February 15, 2011, to February 19, 2011, is warranted.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred as a result of non-VA treatment at the Capital Regional Medical Center, from February 15, 2011 to February 19, 2011, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


